DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This office action is in response to U.S. Patent Application No.: 17/228,083 filed on 4/12/21 with effective filing date 12/22/2010. Claims 1-13 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-16 of US 11,006,145. Although the claims at issue are not identical, they are not patentably distinct from each other.

US 11,006,145 B2
Current Application
1. An image decoding method, comprising: obtaining information on a prediction mode from a bitstream; determining an intra prediction mode for a current block based on the information on the prediction mode; deriving neighboring reference samples of the current block; generating a prediction sample of the current block based on the intra prediction mode and 4 samples among the neighboring reference samples; and generating a reconstructed sample based on the prediction sample, wherein the 4 samples include a first sample located in a upper side of the current block and having a same x coordinate with the prediction sample, a second sample located in a right side of the first sample, a third sample located a left side of the current block and having a same y coordinate with the prediction sample, and a fourth sample located in a lower side of the third sample, wherein the second sample is located in a right side of a right-most sample among neighboring samples adjacent to an upper boundary of the current block and has an x coordinate added a predetermined value into a greatest x coordinate in the current block, and wherein the fourth sample is located in a lower side of a lowest sample among neighboring samples adjacent to a left boundary of the current block and has an y coordinate added a predetermined value into a greatest y coordinate in the current block.
1. An image decoding method, comprising: obtaining information on a prediction mode and residual information from a bitstream; deriving an intra prediction mode for a current block based on the information on the prediction mode; deriving a prediction sample of the current block by using 4 samples among neighboring reference samples, based on the intra prediction mode; deriving a residual sample of the current block based on the residual information; and generating a reconstructed sample based on the prediction sample and the residual sample, wherein the 4 samples include a first sample located in a upper side of the current block and having a same x coordinate with the prediction sample, a second sample located in a right side of the first sample, a third sample located a left side of the current block and having a same y coordinate with the prediction sample, and a fourth sample located in a lower side of the third sample, wherein the second sample has a greater x coordinate than any sample with a greatest x coordinate in the current block, wherein the fourth sample has a greater y coordinate than any sample having a greatest y coordinate in the current block.
9. An image encoding method, comprising: determining an intra prediction mode for a current block; generating information on a prediction mode based on the determined intra prediction mode; deriving neighboring reference samples of the current block; generating a prediction sample in the current block based on the intra prediction mode and 4 samples among the neighboring reference samples; deriving a residual sample in the current block based on the prediction sample; and generating a bitstream by encoding image information including the information on the prediction mode and information on the residual sample, wherein the 4 samples include a first sample located in a upper side of the current block and having a same x coordinate with the prediction sample, a second sample located in a right side of the first sample, a third sample located a left side of the current block and having a same y coordinate with the prediction sample, and a fourth sample located in a lower side of the third sample, wherein the second sample is located in a right side of a right-most sample among neighboring samples adjacent to an upper boundary of the current block and has an x coordinate added a predetermined value into a greatest x coordinate in the current block, and wherein the fourth sample is located in a lower side of a lowest sample among neighboring samples adjacent to a left boundary of the current block and has an y coordinate added a predetermined value into a greatest y coordinate in the current block.
7. An image encoding method, comprising: deriving an intra prediction mode for a current block; generating information on a prediction mode indicating the intra prediction mode; deriving a prediction sample of the current block by using 4 samples among neighboring reference samples, based on the intra prediction mode; deriving residual information based on the prediction sample; and outputting a bitstream by encoding image information including the information on the prediction mode and the residual information, wherein the 4 samples include a first sample located in a upper side of the current block and having a same x coordinate with the prediction sample, a second sample located in a right side of the first sample, a third sample located a left side of the current block and having a same y coordinate with the prediction sample, and a fourth sample located in a lower side of the third sample, wherein the second sample has a greater x coordinate than any sample with a greatest x coordinate in the current block, wherein the fourth sample has a greater y coordinate than any sample having a greatest y coordinate in the current block.
16. A non-transitory decoder-readable storage medium storing a bitstream generated by performing the steps of: determining an intra prediction mode for a current block; generating information on a prediction mode based on the determined intra prediction mode; deriving neighboring reference samples of the current block; generating a prediction sample in the current block based on the intra prediction mode and 4 samples among the neighboring reference samples; deriving a residual sample in the current block based on the prediction sample; and generating a bitstream by encoding image information including the information on the prediction mode and information on the residual sample, wherein the 4 samples include a first sample located in a upper side of the current block and having a same x coordinate with the prediction sample, a second sample located in a right side of the first sample, a third sample located a left side of the current block and having a same y coordinate with the prediction sample, and a fourth sample located in a lower side of the third sample, wherein the second sample is located in a right side of a right-most sample among neighboring samples adjacent to an upper boundary of the current block and has an x coordinate added a predetermined value into a greatest x coordinate in the current block, and wherein the fourth sample is located in a lower side of a lowest sample among neighboring samples adjacent to a left boundary of the current block and has an y coordinate added a predetermined value into a greatest y coordinate in the current block.
13. A non-transitory decoder-readable storage medium storing a bitstream generated by an image encoding method of claim 7.


Allowable Subject Matter
The prior art of record in particular, Chen US 2009/0232207 A1 in view of Lim et al. US 2011/0293001 A1 does not disclose, deriving a prediction sample of the current block by using 4 samples among neighboring reference samples, based on the intra prediction mode; deriving a residual sample of the current block based on the residual information; and generating a reconstructed sample based on the prediction sample and the residual sample, wherein the 4 samples include a first sample located in a upper side of the current block and having a same x coordinate with the prediction sample, a second sample located in a right side of the first sample, a third sample located a left side of the current block and having a same y coordinate with the prediction sample, and a fourth sample located in a lower side of the third sample, wherein the second sample has a greater x coordinate than any sample with a greatest x coordinate in the current block, wherein the fourth sample has a greater y coordinate than any sample having a greatest y coordinate in the current block as claimed in claim 1.
Rather Chen discloses calculating a linear prediction coefficient of a current block based on encoded blocks adjacent to the current block. A predicted block is generated by performing an intra prediction on the current block using the linear prediction coefficient.  A residual block is encoded, where the residual block is a difference between the current block and the predicted block.  The current block is divided into sub blocks of different sizes. The residual block is generated by subtracting the predicted block from the current block. 
Similarly Lim teaches, video signal processing method involves receiving a video signal. A video data sample which is included in a current prediction unit, is predicted by computing the average of reference samples from left and top blocks that neighbor the current prediction unit.  The video data sample is reconstructed from the predicted video data sample. 
The same reasoning applies to claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325.  The examiner can normally be reached on Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Irfan Habib/               Examiner, Art Unit 2485